Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21 – 28 added new.
Claims 8 – 13 and 17 cancelled.
This is in response to amendment filed on 07/01/2022 and interview summary dtd., 07/31/2022.
Claims 1 – 7, 21 – 23 and 25 – 28 are allowed with the examiner’s amendment as below:
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James M. Campbell [reg# 69,087] on 08/30/2022 and 08/31/2022.
The application has been amended as follows: 
Please amend the claims 1, 14 – 16, 18 – 20 21 and 24 as:
In the claim 1:
Please replace the claim 1 with -------1.	A system for reducing power consumption in a wireless network, the system comprising: a station having at least a sleep mode and an active mode; and an access point in wireless communication with the station; wherein an encryption key is re-negotiated between the station and the access point while the station is in the active mode, the system configured to disable a re-negotiation of the encryption key while the station is in the sleep mode, wherein the system is configured to enable and disable the re-negotiation of the encryption key without requiring a change in communication protocol.------------
Claims 14 – 16 and 18 – 20:
Please cancel the claims 14 -16 and 18 – 20.
In the claim 21:
Please replace the claim 21 with ------- 21. A system for reducing power consumption in a wireless network, the system comprising: a station in wireless communication with an access point and configured to operate in at least a sleep mode and an active mode; wherein the station is configured to transmit data via a broadcast message to the access point, such that the station transmits the broadcast message while in the active mode and automatically returns to the sleep mode without waiting for a response to the broadcast message; and wherein an encryption key is re-negotiated between the station and the access point while the station is in the active mode, the system configured to disable a re-negotiation of the encryption key while the station is in the sleep mode, wherein the system is configured to enable and disable the re-negotiation of the encryption key without requiring a change in communication protocol.-------------
Claim 24:
Please cancel the claim 24.


Reasons for Allowance
Amended independent claims 1 and 21 are allowed for reasons argued by the applicant in pages 7-9 of the remarks, filed 07/01/2022, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious as disclosed in the independent claim 1 with proper motivation at or before the time it was effectively filed.
Therefore, claims 1- 7, 21 – 23 and 25-28 are hereby allowed in view of applicant’s persuasive arguments and amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186